Judgment, Supreme Court, New York County (Rosalyn Richter, J.), rendered November 8, 2000, convicting defendant, after a jury trial, of three counts of rape in the first degree, two counts of sodomy in the first degree and three counts of robbery in the first degree, and sentencing him to an aggregate term of 24 years with five years postrelease supervision, unanimously affirmed.
We reject defendant’s challenge to the legal sufficiency of the evidence supporting one of the three rape convictions. The evidence was sufficient to permit a rational jury to conclude that defendant engaged in sexual intercourse with the victim by means of forcible compulsion (see Penal Law § 130.00 [8]; People v Coleman, 42 NY2d 500, 505-506 [1977]).
Defendant’s contention that the court should have instructed the jury that evidence of guilt with regard to one criminal incident could not be considered evidence of guilt as to the other incidents is unpreserved and we decline to review it in the interest of justice. Defendant’s severance motion and the court’s ruling thereon did not address the issue of jury instructions and did not preserve the claim made on appeal. Were we to review this claim, we would find that the charge as a whole adequately conveyed the correct standards in this regard. Concur — Nardelli, J.E, Mazzarelli, Andrias, Sullivan and Lerner, JJ.